DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 18, 2021, and November 11, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Status of Claims
Claims 1, 11, and 16 are amended.
Claim 7 is canceled.
Claims 1-6 and 8-20 are pending.


Response to Remarks
35 U.S.C. § 101
Applicant’s amendments to the independent claims have overcome this ground of rejection.  Specifically, the amended claims now recite a plurality of graphical user interface elements, i.e., windows, along with multiple interactions with the windows to display various data.  Providing data based on such interactions is not a Mathematical Concept, a Mental Process, a fundamental economic practice, a commercial/legal interaction, or managing interactions between humans.  Therefore, such subject matter is an additional element.  Here, such subject matter recites a practical application of the abstract ideas because it is not an instruction to apply the abstract ideas using a computer, insignificant extra-solution activities, or generally link the abstract ideas to a particular technological environment.  In other words, this subject matter recites applies the judicial exception in a meaningful way by providing data using interactive graphical user interface elements, which can occur only in the computer context.
Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0167882 to Aydar et al. in view of U.S. Patent Pub. No. 2008/0178302 to Brock et al. and NPL Online Piracy in Numbers – Facts and Statistics (hereinafter, “Online Piracy”).
Per Claim 1: Aydar discloses:
A computer-implemented method comprising: (see 
receiving, by a computing system, a first content item uploaded by a first user; (see Aydar at ¶ 141: In module 356 the system receives a batch download of files and associated metadata from a rightsholder.)
updating, by the computing system, content ownership information to associate the first content item with the first user; (see Aydar at ¶ 159: In module 598 the system receives instructions from a rightsholder as to ownership assertion. In module 600 the system updates the file states and database as necessary.)
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising [[the ranked list]] in a first window (e.g., Overview 428) of a plurality of windows and a list of the content items (e.g., All Tracks) at least partially owned by the first user in a second window (e.g., My Catalog page 484) of the plurality of windows; (see Aydar at ¶ 147: FIG. 24 shows a screen-shot of an overview page 426 for a rightsholder. The options available to the rights holder are “Overview” 428, “Account Manager” 430, “My Catalog” 432, “All Works” 434, and “Use Terms” 436.  See also ¶ 153: FIG. 28 is an example of a screen-shot 482 provided by the interface of the system. FIG. 28 shows a “My Catalog” page 484 for a rightsholder. In this example, the page 484 displays an “All Tracks” feature 486. This includes the track title 488, the artist of the media track 490, the recording 492, and the composition 494.)
providing, by the computing system, information associated with scope of rights held by the first user for the list of content items in the second window based on a first interaction with the second window, and (see Aydar at ¶ 154: FIG. 29 is an example of a screen-shot 498 that provides further information regarding the tracks See also FIG. 29: After clicking (e.g., first interaction) on track displayed in “My Catalog”, applicable use terms (e.g., information associated with cope of rights) is displayed in the “My Catalog” (e.g., second window).)
providing, by the computing system, information associated with scope of rights, [[generated revenue, and unauthorized uses]] for the first content item of the content items in the second window based on a second interaction (e.g., clicking on Recording Rights and/or Composition Rights links) with the first content item of the content items in the second window. (see Aydar at ¶ 154: Also included in track information 502 are links that allow acess to the Recording Rights and the Composition Rights.  See also ¶ 166: In module 702 the system displays to the rights-holder earned income and the calculated lost income for a track and a message relateing to the rule discrepancies related to the sale of the track.)
However, Aydar fails to disclose, but Brock, an analogous art of determining unauthorized uses of digital content, discloses:
performing, by the computing system, content match processing to determine a number of unauthorized uses of the first content item, wherein the content match processing applies one or more digital processing techniques; (see Brock at ¶ 45: In some embodiments, matching engine 120 finds matches to controlled content by comparing controlled content from controlled content store 116 with monitored content from monitored content store 118 based on matching techniques including technical See also ¶ 70: At 210, use of controlled content is detected. In some embodiments, 210-213 are performed by matching engine 110 in system 100. In some embodiments, detection is based on various criteria associated with technical factors that may result from searching at 208. An example of a technical factor is a similarity score. A similarity score is a measure of the similarity between two content objects and may be computed in a variety of ways. For example, the Levinstein distance is a similarity score. In some embodiments, if similarity scores meet one or more criteria, use of controlled content is detected. The criteria may be configurable by the user or administrator. One or more similarity scores may be computed for a controlled object and candidate object to represent various characteristics of the content. In some embodiments, one or more similarity scores may be weighted and combined into a single similarity score.  See also ¶¶ 62-63, 66-69)
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising the list [of unauthorized uses]. (see Brock at ¶¶ 130-132: In the example shown, a content owner owns a collection of photography related content, including images of cameras and text descriptions of cameras. The search results are shown in a grid based layout. In each grid cell, a controlled content object and a match content object are shown, where it has been determined that the match content object is similar to the controlled content object based on a similarity score and a non-compliance score. As shown, in grid cell 502, the controlled image (camera1) and the match image (camera2) have a similarity score of 98 and a non-compliance score of 88. In some embodiments, data displayed includes one or more of the following: similarity score, non-compliance score, URL of the match content See also ¶ 140: A user can group content into categories, such as categories associated with the user's blog, camera reviews, the user's eBay account, and all files. In various embodiments, content may be grouped in folders, by tags, or in any other appropriate way. A list of controlled content (e.g., URLs, paths) associated with the category may be displayed, including the number of content objects associated with the controlled content, when the content objects were last archived (e.g., placed in controlled content store 116), rules associated with each content object, and the number of matches found for the content object(s).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so to determine and display a number of unauthorized uses of content owned by a rightsholder as disclosed in Brock.  One of ordinary skill in the art would have been motivated to do so to give rightsholders a more complete picture of how their content is being used.
However, the combination of Aydar and Brock fails to disclose, but Online Piracy, an analogous art of unauthorized uses of digital content, discloses:
ranking, by the computing system, the first content item among content items at least partially owned by the first user based on the number of unauthorized uses of the first content item in comparison with respective numbers of unauthorized uses of the content items to generate a ranked list of content items with unauthorized uses for the first user; (see Online Piracy at pp. 4-5: displaying ranked lists of the most pirated movies, TV shows, and video games).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brock to list the contents based on unauthorized uses as disclosed in Online Piracy.  One of ordinary skill in the art would have been motivated to do so to enable a user to more easily identify the most pirated content.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so that it displays generated revenue (disclosed in Aydar) and the number of unauthorized uses (disclosed in Brock/Online Piracy) as it is simply a matter of design choice as to which data to display in response to the second interaction.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites and Aydar further discloses:
A system comprising: at least one processor; and a memory storing instructions (see Aydar at ¶ 108: The computer system 154 includes a processor 156, which can be a conventional microprocessor such as an Intel Pentium microprocessor or 

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites and Aydar further discloses:
A non-transitory computer-readable storage medium including instructions (see Aydar at ¶ 110: The non-volatile storage 166 is often a magnetic hard disk, an optical disk, or another form of storage for large amounts of data. Some of this data is often written, by a direct memory access process, into memory 164 during execution of software in the computer system 154.)

Per Claims 2, 12, and 17: The combination of Aydar, Brock, and Online Piracy discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  Aydar further discloses:
wherein the content item analytics comprise revenue information for the first content item. (see Aydar ¶ 166: In module 702 the system displays to the rights-holder earned income and the calculated lost income for a track and a message relateing to the rule discrepancies related to the sale of the track.)

Per Claims 4, 14, and 19: 
wherein the content item analytics comprise ownership information. (see Aydar at ¶ 167: Information 710 displays all the rights-holders who have asserted rights to or claimed ownershiop of the displayed track.)

Per Claims 5, 15, and 20: The combination of Aydar, Brock, and Online Piracy discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  Aydar further discloses:
wherein the ownership information comprises details regarding rights of the first user in the first content item. (see Aydar at ¶ 154: Also included in track information 502 are links that allow acess to the Recording Rights and the Composition Rights.)

Per Claim 6: The combination of Aydar, Brock, and Online Piracy discloses the subject matter of claim 4, from which claim 6 depends.  Aydar further discloses:
wherein the ownership information comprises details regarding other content owners that own rights in the first content item. (see Aydar at ¶ 167: Information 710 displays all the rights-holders who have asserted rights to or claimed ownershiop of the displayed track.  See also FIG. 40: Rightsholders include Atlantic Records, Sony Music Group, and Warner Brothers)

Per Claim 8: 
wherein the unauthorized use information comprises unauthorized use information for a plurality of geographic regions. (see Online Piracy at pp. 2-3: depicts piracy statistics for a variety of regions and countries)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar to include information regarding unauthorized uses for a plurality of geographic regions as disclosed in Online Piracy.  One of ordinary skill in the art would have been motivated to do so to provide rightsholders greater details regarding unauthorized use of content they own.

Per Claim 9: The combination of Aydar, Brock, and Online Piracy discloses the subject matter of claim 1, from which claim 9 depends.  Aydar further discloses:
wherein the content item analytics comprise dispute results information for the first content item. (see Aydar at ¶ 165: In module 684 the dispute is resolved and this information is entered into the system. In module 686 the system updates the open copyright database with the correct rights-holder information and notifies all users.)

Claims 3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydar, Brock, and Online Piracy as applied to claims 2, 12, and 17 above, and further in view of U.S. Patent Pub. No. 2017/0193022 to Xu et al.
Per Claims 3, 13, and 18: 
wherein the revenue information comprises revenue information for a plurality of geographic regions. (see Xu at ¶ 40: FIGS. 4-6 depict an exemplary application of one disclosed embodiment of generating a monthly sales report by region.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aydar so that revenues are shown per region as disclosed in Xu.  One of ordinary skill in the art would have been motivated to do so to enable a rightsholder to know where the content has been most successfully monetized.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aydar, Brock, and Online Piracy as applied to claim 1 above, and further in view of NPL Patexia Insight (dated August 23, 2016).
Per Claim 10: The combination of Aydar, Brock, and Online Piracy discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Aydar, Brock, and Online Piracy fails to disclose, but Patexia Insight, an analogous art of unauthorized use of intellectual property, discloses:
ranking the first content item based on at least one of a number of disputes associated with at least one of the content items or revenue associated with the content items. (see Patexia Insight at p. 2: ranks the most litigated patents by number of cases.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brock to rank the content based on the number of disputes as disclosed in Patexia Insight.  One of ordinary skill in the art would have been motivated to do so to enable a content owner to more easily keep track of which content is most often subject to dispute. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,166,736 discloses an effective method for the display of a plurality of useful windows within the display of a digital information device. A form of tabbed window, called a "MetaView" permits users define the location and size of a window by a single interaction with a MetaView tab. The invention offers improved utilization of screen real estate, and increased user convenience in accessing multiple window displays.
U.S. Patent Pub. No. 2014/0173660 discloses a system for system administrator to distribute and manage multiple content feeds and supplemental content using an on-screen interactive interface includes: (a) various multimedia sources configured to provide multiple content feeds and supplemental contents, (b) a multimedia server configured to integrate multiple content feeds and supplemental contents over a network, (c) a computer communicatively coupled to the network configured for the system administrator to manage the schedule and the source of the multimedia sources, and (d) a multimedia control platform for various viewers to manage, access, and select the multiple content feeds and supplemental contents from the multimedia server through an on-screen interactive interface, and to display selected contents in various end user devices. The multiple content feeds and supplemental contents include one or more of following contents: (a) real time broadcast contents, (b) multimedia streaming contents, (c) 
U.S. Patent Pub. No. 2010/0161499 discloses a centralized rights management system and methodologies for digital media (e.g., books) is shown and described. In one embodiment, for example, a computer-implemented method is described for automated assertion of a claim of rights in books, the method comprises steps of: maintaining a publicly-searchable registry of books subject to claims by rightsholders; receiving user input allowing a user to select a book from the registry that the user wishes to assert a claim of rights in; displaying a list representing rights that can be claimed by rightsholders for the selected book; receiving input from the user asserting a claim of rights for the selected book; and electronically storing information about the asserted claim of rights, for facilitating automated payments to the user in connection with royalties earned for the selected book.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.B.K./Examiner, Art Unit 3685          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685